Case 1:15-cr-00252-PKC Document 1535 Filed 05/03/21 Page 1 of 2 PageID #: 26551




                                            May 3, 2021


BY ELECTRONIC CASE FILING

The Honorable Pamela K. Chen
United States District Judge
United States District Court
 for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     United States v. Hernan Lopez and Carlos Martinez, Case No. 15-cr-252
               (Def. Nos. 32-33) (PKC)

Dear Judge Chen:

         We represent Defendants Hernan Lopez and Carlos Martinez in the above-captioned case,
pending before Your Honor. Through this letter, we move, in the Court’s discretion, for an order
extending the time within which Mr. Lopez and Mr. Martinez may file a motion seeking a bill of
particulars from May 4, 2021 to June 3, 2021. In the interest of efficiency, we jointly move on
behalf of both Mr. Lopez and Mr. Martinez. Mr. Lopez and Mr. Martinez previously sought, and
were granted, five extensions of time within which to file a motion for a bill of particulars. See
ECF 1367; Apr. 16, 2020 Order; ECF 1386; May 19, 2020 Order; ECF 1424; July 29, 2020 Order;
ECF 1450; October 27, 2020 Order; ECF 1484; January 28, 2021 Order. Mr. Lopez and Mr.
Martinez’s Motion for a bill of particulars is currently due on May 4, 2021. Rule 7(f) of the
Federal Rules of Criminal Procedure states that “[t]he defendant may move for a bill of particulars
before or within 14 days after arraignment or at a later time if the court permits.” Fed. R. Crim.
P. 7(f) (emphasis added). The “purpose of a bill of particulars is ‘to inform a defendant of charges
with sufficient precision to allow preparation of a defense, to avoid unfair surprise, and to preclude
double jeopardy.’” United States v. Barrera, 950 F. Supp. 2d 461, 477 (E.D.N.Y. 2013) (quoting
United States v. GAF Corp., 928 F.2d 1253, 1260 (2d Cir. 1991)).

        The 53-count Superseding Indictment in this case charges Mr. Lopez and Mr. Martinez and
fifteen other defendants with conspiracy to commit wire fraud, conspiracy to commit money
laundering, and eleven charges of wire fraud. Mr. Lopez and Mr. Martinez were arraigned on
April 9, 2020 and entered pleas of not guilty to all charges against each of them. During the
arraignment, the Court designated this matter as a complex case. As of the filing of this letter, the
Case 1:15-cr-00252-PKC Document 1535 Filed 05/03/21 Page 2 of 2 PageID #: 26552
The Honorable Pamela K. Chen
United States District Judge
United States District Court
 for the Eastern District of New York
May 3, 2021
Page 2 of 2

government has provided thirteen discovery productions, totaling 18,908,645 pages. It is
counsel’s understanding that the government is still in the process of completing its initial
discovery productions to the defense. The defendants’ motion to compel the production of certain
Fox and Torneos materials in the government’s possession is currently pending before the Court.
Counsel will need time to review the government’s voluminous discovery productions, and the
remainder of the government’s productions when they are produced, to draft, if necessary, an
effective motion for a bill of particulars. Additionally, Mr. Lopez has retained additional counsel
(see ECF 1530, ECF 1531, ECF 1532, ECF 1533), and his counsel will need sufficient time to
review the record in this case and participate in the preparation of any motion for a bill of
particulars on behalf of Mr. Lopez. Given this, Mr. Lopez and Mr. Martinez request a 30-day
extension to June 3, 2021 to file a motion for a bill of particulars.

        On April 29, 2021, Mr. Martinez sought the government’s position on the relief requested
herein. On May 2, 2021, Assistant United States Attorney Samuel Nitze represented that the
United States consents to an additional 30-day adjournment for the bill of particulars motion,
“provided that the deadline for the government’s response to any motion filed by Full Play Group
is deferred as well to permit the government to file a single response to the parties’ motions.”

        This is the sixth request for an extension of time on behalf of Mr. Lopez and Mr. Martinez.

        Wherefore, for the reasons cited herein, it is respectfully requested that the Court grant this
application and issue an Order extending the time within which Mr. Lopez and Mr. Martinez may
file a motion seeking a bill of particulars from May 4, 2021 to June 3, 2021.

                                               Sincerely,



                                               Steven J. McCool
                                               Counsel for Carlos Martinez

                                               John Gleeson
                                               Matthew D. Umhofer
                                               Counsel for Hernan Lopez

cc: Counsel of record (by ECF)
